              Case 2:19-cr-00428-RGK Document 218 Filed 06/23/20 Page 1 of 5 Page ID #:1216
                                                                                                                             JS-3
                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                               Docket No.             2:19-cr-00428-RGK-1

 Defendant           LAMONT DEVAULT                                         Social Security No. 5          6   1   8
 akas:                                                                      (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY     YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.       06   22      2020

  COUNSEL                                                        OLIVER CLEARY, CJA PANEL
                                                                            (Name of Counsel)

    PLEA               GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO    X          NOT
                                                                                                               CONTENDERE           GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Distribute Methamphetamine and Controlled Substances, in violation of 21 USC 846, as charged in Count One
          of the Indictment; Possession with Intent to Distribute Methamphetamine; Aiding and Abetting, in violation of 21 USC
          841(a)(1),(b)(1)(A)(viii); 18 USC 2(a), as charged in Count Two of the Indictment; and Possession with Intent to Distribute
          Heroin; Aiding and Abetting, in violation of 21 USC 841(a)(1),(b)(1)C; 18 USC 2(a), as charged in Count Three of the
          Indictment
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                                        ONE HUNDRED EIGHTY-EIGHT (188) MONTHS

        It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

        Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Lamont
Devault, is hereby committed on counts one through three of the indictment to the custody of the Bureau of Prisons for
a term of ONE HUNDRED EIGHTY-EIGHT (188) MONTHS. This term consists of 188 months on each of counts
one, two, and three, to be served consecutively with any other sentence being served by the defendant.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years.
This term consists of five years as to counts one, two, and three of the indictment, all such terms to run concurrently
under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 18-10 and 20-04.



CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                               Page 1 of 5
              Case 2:19-cr-00428-RGK Document 218 Filed 06/23/20 Page 2 of 5 Page ID #:1217

 USA vs.      LAMONT DEVAULT                                                  Docket No.:    2:19-cr-00428-RGK-1



         2.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
                     to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter,
                     not to exceed eight tests per month, as directed by the Probation Officer.

         3.          During the period of community supervision, the defendant shall pay the special assessment in
                     accordance with this judgment's orders pertaining to such payment.

         4.          The defendant shall submit his person, property, house, residence, vehicle, papers, cell phones, other
                     electronic communications or data storage devices or media, email accounts, social media accounts,
                     cloud storage accounts, or other areas under the defendant’s control, to a search conducted by a United
                     States Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
                     revocation. The defendant shall warn any other occupants that the premises may be subject to searches
                     pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time
                     and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                     supervision and that the areas to be searched contain evidence of this violation.

         5.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         Defendant is advised of his right to appeal.


           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                       June 23, 2020
                       Date                                                R. GARY KLAUSNER, United States District Judge

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.

                                                                           Clerk, U.S. District Court



                       June 23, 2020                        By             /s/ Sharon L. Williams
                       Filed Date                                          Deputy Clerk




CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
                Case 2:19-cr-00428-RGK Document 218 Filed 06/23/20 Page 3 of 5 Page ID #:1218

 USA vs.        LAMONT DEVAULT                                                    Docket No.:     2:19-cr-00428-RGK-1


           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                       While the defendant is on probation or supervised release pursuant to this judgment:
           1.    The defendant must not commit another federal, state, or             9.    The defendant must not knowingly associate with any persons
                 local crime;                                                               engaged in criminal activity and must not knowingly associate
           2.    he defendant must report to the probation office in the                    with any person convicted of a felony unless granted
                 federal judicial district of residence within 72 hours of                  permission to do so by the probation officer. This condition
                 imposition of a sentence of probation or release from                      will not apply to intimate family members, unless the court
                 imprisonment, unless otherwise directed by the probation                   has completed an individualized review and has determined
                 officer;                                                                   that the restriction is necessary for protection of the
           3.    The defendant must report to the probation office as                       community or rehabilitation;
                 instructed by the court or probation officer;                        10.   The defendant must refrain from excessive use of alcohol and
           4.    The defendant must not knowingly leave the judicial                        must not purchase, possess, use, distribute, or administer any
                 district without first receiving the permission of the court               narcotic or other controlled substance, or any paraphernalia
                 or probation officer;                                                      related to such substances, except as prescribed by a
           5.    The defendant must answer truthfully the inquiries of the                  physician;
                 probation officer, unless legitimately asserting his or her          11.   The defendant must notify the probation officer within 72
                 Fifth Amendment right against self-incrimination as to                     hours of being arrested or questioned by a law enforcement
                 new criminal conduct;                                                      officer;
           6.    The defendant must reside at a location approved by the              12.   For felony cases, the defendant must not possess a firearm,
                 probation officer and must notify the probation officer at                 ammunition, destructive device, or any other dangerous
                 least 10 days before any anticipated change or within 72                   weapon;
                 hours of an unanticipated change in residence or persons             13.   The defendant must not act or enter into any agreement with
                 living in defendant’s residence;                                           a law enforcement agency to act as an informant or source
           7.    The defendant must permit the probation officer to                         without the permission of the court;
                 contact him or her at any time at home or elsewhere and              14.   As directed by the probation officer, the defendant must notify
                 must permit confiscation of any contraband prohibited by                   specific persons and organizations of specific risks posed by
                 law or the terms of supervision and observed in plain                      the defendant to those persons and organizations and must
                 view by the probation officer;                                             permit the probation officer to confirm the defendant’s
           8.    The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
                 excused by the probation officer for schooling, training,                  notifications;
                 or other acceptable reasons and must notify the probation            15.   The defendant must follow the instructions of the probation
                 officer at least ten days before any change in                             officer to implement the orders of the court, afford adequate
                 employment or within 72 hours of an unanticipated                          deterrence from criminal conduct, protect the public from
                 change;                                                                    further crimes of the defendant; and provide the defendant
                                                                                            with needed educational or vocational training, medical care,
                                                                                            or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 3 of 5
             Case 2:19-cr-00428-RGK Document 218 Filed 06/23/20 Page 4 of 5 Page ID #:1219

 USA vs.     LAMONT DEVAULT                                                       Docket No.:     2:19-cr-00428-RGK-1


             The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
           or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
           be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
           are not applicable for offenses completed before April 24, 1996.

                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
           the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
           or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
           the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
           § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
           probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                             1. Special assessments under 18 U.S.C. § 3013;
                             2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                               States is paid):
                                       Non-federal victims (individual and corporate),
                                       Providers of compensation to non-federal victims,
                                       The United States as victim;
                             3. Fine;
                             4. Community restitution, under 18 U.S.C. § 3663(c); and
                             5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS
                    As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
           credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
           financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
           must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                   The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
           proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
           accounts, including any business accounts, must be disclosed to the Probation Officer upon request.




                    The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
           without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 4 of 5
              Case 2:19-cr-00428-RGK Document 218 Filed 06/23/20 Page 5 of 5 Page ID #:1220


                                                                             RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                                             to
            Defendant noted on appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                                             to
      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                                United States Marshal


                                                                 By
                       Date                                                     Deputy Marshal

                                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
            and in my legal custody.

                                                                                Clerk, U.S. District Court


                                                                 By
                       Filed Date                                               Deputy Clerk
                                                       FOR U.S. PROBATION OFFICE USE ONLY

           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
           term of supervision, and/or (3) modify the conditions of supervision.

                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




                     (Signed)
                                Defendant                                                      Date




                                U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
